DETAILED ACTION

This office action is a response to the application filed on 4/6/2021. Present application is a continuation of application 16/347,112 filed on 5/2/2019, which is a 371 application entering national stage from PCT/JP2017/039548 filed on 11/1/2017. Acknowledgment is made of applicant's claim for foreign priority based on an application JP2016-246456 filed on 12/20/2016. Claims 1-20 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11026167. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are obvious variations of claims of the Patent.
Regarding claims 1-20, the Patent discloses as set forth below:

Claims of the Instant Application (17/223,541)
Claims of the Patent (11026167)
1. A communication apparatus, comprising:
circuitry configured to:
transmit a measurement request frame;
receive a measurement report frame that includes first information, wherein the first information corresponds to interference received by each of a plurality of transmission destination candidates from an interference source; and
select, upon arrival of an interference signal, each of the plurality of transmission destination candidates based on the first information.
1. A communication apparatus, comprising:
circuitry configured to:
transmit or receive a signal;
obtain first information for each of a plurality of transmission destination candidates, wherein
the first information is related to an angle of arrival between each of the plurality of transmission destination candidates and an interference source, and
the interference source corresponds to an interference signal; and
select a first transmission destination candidate from the plurality of transmission destination candidates based on the first information, wherein the first information indicates that the first transmission destination candidate is one of most different in the angle of arrival of the interference signal from the interference source or not most similar in the angle of arrival of the interference signal from the interference source.
2. The communication apparatus according to claim 1, wherein
the circuitry is further configured to identify the arrival of the interference signal from an overlapping basic service set (OBSS) based on basic service set (BSS) identification information, and the BSS identification information is in a PHY header of the received measurement report frame.
2. The communication apparatus according to claim 1, wherein
the circuitry is further configured to identify arrival of the interference signal from an overlapping basic service set (OBSS) based on basic service set (BSS) identification information, and
the BSS identification information is in a PHY header of a received frame.
3. The communication apparatus according to claim 2, wherein the BSS identification information includes a BSS color defined by IEEE 802.11.
3. The communication apparatus according to claim 2, wherein the BSS identification information includes a BSS Color defined by IEEE 802.11.
4. The communication apparatus according to claim 1, wherein
the communication apparatus is configured to operate as an access point,
the circuitry is further configured to obtain second information for each of the plurality of transmission destination candidates,
the second information is related to each terminal station of a plurality of terminal stations,
each terminal station serves as a respective transmission destination candidate of the plurality of transmission destination candidates in a local basic service set (BSS), and
the interference signal is received from an overlapping basis service set (OBSS) that serves as the interference source.
4. The communication apparatus according to claim 1, wherein
the communication apparatus is configured to operate as an access point,
the circuitry is further configured to obtain second information for each of the plurality of transmission destination candidates, and
the second information is related to:
each terminal station of a plurality of terminal stations, wherein each terminal station serves as a respective transmission destination candidate of the plurality of the transmission destination candidates in a local basic service set (BSS) and
the interference signal received from an overlapping basic service set (OBSS) that serves as the interference source.
5. The communication apparatus according to claim 4, wherein the circuitry is further configured to:
select a terminal station of the plurality of terminal stations in the local BSS based on the second information and a reception power of an OBSS signal that serves as the interference signal, wherein the reception power is less than or equal to a specific threshold, and transmit the OBSS signal.
5. The communication apparatus according to claim 4, wherein
the circuitry is further configured to obtain third information for each of the plurality of transmission destination candidates,
the third information is related to a reception power of an OBSS signal that serves as the interference signal,
the reception power is less than or equal to a threshold, and
the circuitry is further configured to:
select one terminal station of the plurality of terminal stations in the local BSS based on the third information related to the reception power of the OBSS signal, and transmit the signal.
6. The communication apparatus according to claim 1, wherein
the circuitry is further configured to select a transmission destination candidate from the plurality of transmission destination candidates based on second information, and
the second information indicates that a distance of the selected transmission destination candidate from the interference source is maximum among distances of the plurality of transmission destination candidates from the interference source.
6. The communication apparatus according to claim 1, wherein
the circuitry is further configured to select a second transmission destination candidate from the plurality of transmission destination candidates based on second information,
the second information indicates that a distance of the selected second transmission destination candidate from the interference source is maximum among distances of the plurality of transmission destination candidates from the interference source.
7. The communication apparatus according to claim 1, wherein
the circuitry is further configured to obtain second information,
the second information is related to an intensity of a signal of each of the plurality of transmission destination candidates,
the signal of each of the plurality of transmission destination candidates is received from the interference source,
the circuitry is further configured to select each of the plurality of transmission destination candidates based on the intensity of the signal of each of the plurality of transmission destination candidates, and
the received signal of each of the plurality of transmission destination candidates corresponds to the interference signal.
7. The communication apparatus according to claim 1, wherein
the circuitry is further configured to obtain second information for each of the plurality of transmission destination candidates,
the second information is related to an intensity of a signal of a plurality of signals received from the interference source,
the interference source is associated with each of the plurality of transmission destination candidates,
the circuitry is further configured to select each of the plurality of transmission destination candidates based on the intensity of the signal received from the interference source, and
the signal received from the interference source corresponds to the interference signal.
8. The communication apparatus according to claim 7, wherein
the circuitry is further configured to select a transmission destination candidate from the plurality of transmission destination candidates based on third information,
the third information indicates that an intensity of a specific signal associated with the selected transmission destination candidate is lowest among intensities of a plurality of signals of the plurality of transmission destination candidates received from the interference source,
the plurality of signals includes the interference signal, and the interference signal is received from the interference source.
8. The communication apparatus according to claim 7, wherein
the circuitry is further configured to select a second transmission destination candidate from the plurality of the transmission destination candidates based on third information,
the third information indicates that an intensity of a specific signal associated with the selected second transmission destination candidate is lowest among intensities of the plurality of signals received from the interference source,
the plurality of signals includes the specific signal, and the specific signal is received from the interference source.
9. The communication apparatus according to claim 7, wherein
the circuitry is further configured to obtain third information based on a report related to the intensity of received signal of each of the plurality of transmission destination candidates, and
each of the plurality of transmission destination candidates transmits the report.
9. The communication apparatus according to claim 7, wherein
the circuitry is further configured to obtain third information for each of the plurality of transmission destination candidates based on a report related to the intensity of the received signal, and
each of the plurality of transmission destination candidates transmits the report.
10. The communication apparatus according to claim 7, wherein
the circuitry is further configured to obtain third information based on a report related to a measurement result of the intensity of the received signal of each of the plurality of transmission destination candidates, and
each of the plurality of transmission destination candidates transmit the report based on a measurement request from a local station.
10. The communication apparatus according to claim 7, wherein
the circuitry is further configured to obtain third information based on a report related to a measurement result of the intensity of the received signal, and
each of the plurality of transmission destination candidates is configured to transmit the report based on a measurement request from a local station.
11. The communication apparatus according to claim 7, wherein
the communication apparatus is configured to operate as an access point,
the circuitry is further configured to obtain third information related to the intensity of an OBSS signal in each terminal station of a plurality of terminal stations,
each terminal station serves as each of the plurality of transmission destination candidates in a local basic service set (BSS), and
the circuitry is further configured to manage the third information of each terminal station of the plurality of terminal stations in association with BSS identification information of an OBSS.
11. The communication apparatus according to claim 7, wherein
the communication apparatus is configured to operate as an access point,
the circuitry is further configured to obtain third information for each of the plurality of transmission destination candidates,
the third information is related to the intensity of the received signal in each terminal station of a plurality of terminal stations,
the received signal is an overlapping basic service set (OBSS) signal,
each terminal station serves as each of the plurality of transmission destination candidates in a local basic service set (BSS), and
the circuitry is further configured to manage the third information of each terminal station of the plurality of terminal stations in association with BSS identification information of an OBSS.
12. The communication apparatus according to claim 11, wherein
the circuitry is further configured to obtain, from each of the plurality of terminal stations, fourth information that includes the BSS identification information,
the BSS identification information indicates one of a first OBSS signal of a plurality of OBSS signals with a first intensity or a second OBSS signal of the plurality of OBSS signals with a second intensity,
the first intensity of the first OBSS signal is maximum among intensities of the plurality of OBSS signals, and
the second intensity of the second OBSS signal is minimum among the intensities of the plurality of OBSS signals.
12. The communication apparatus according to claim 11, wherein
the circuitry is further configured to obtain, from each of the plurality of terminal stations, fourth information that includes the BSS identification information,
the BSS identification information indicates one of a first OBSS signal of a plurality of OBSS signals with a first intensity or a second OBSS signal of the plurality of OBSS signals with a second intensity,
the first intensity of the first OBSS signal is maximum among intensities of the plurality of OBSS signals, and
the second intensity of the second OBSS signal is minimum among the intensities of the plurality of OBSS signals.
13. The communication apparatus according to claim 1, wherein
the circuitry is further configured to obtain second information related to an angle of arrival between each of the plurality of transmission destination candidates and the interference source,
the circuitry is further configured to select each of the plurality of transmission destination candidates based on a relationship of the angle of arrival between the interference source and each of the transmission destination candidates, and
the interference source corresponds to the interference signal.
See claim 1.
14. The communication apparatus according to claim 13, wherein
the circuitry is further configured to select a first transmission destination candidate from the plurality of transmission destination candidates based on the second information, and
the second information indicates that the first transmission destination candidate is one of most different in the angle of arrival of the interference signal from the interference source or not most similar in the angle of arrival of the interference signal from the interference source.
See claim 1.
15. The communication apparatus according to claim 13, wherein
the circuitry further includes a directional antenna,
the circuitry is further configured to obtain the second information based on a result of a plurality of signals received from plurality of the transmission destination candidates and the interference source, and
the first information is obtained by the directional antenna.
13. The communication apparatus according to claim 1, wherein
the circuitry includes a directional antenna,
the circuitry is further configured to obtain the first information related to the angle of arrival based on a result of a plurality of signals received from the plurality of transmission destination candidates and the interference source, and
the first information is obtained by the directional antenna.
16. The communication apparatus according to claim 13, wherein
the communication apparatus is configured to operate as an access point, and
the circuitry is further configured to:
obtain third information related to an angle of arrival of a plurality of terminal stations and a plurality of overlapping basic service set (OBSS), wherein the plurality of terminal stations serve as the plurality of transmission destination candidates in a local BSS, and
group the plurality of terminal stations and an OBSS of the plurality of OBSS, wherein the plurality of terminal stations and the OBSS are same in the angle of arrival into a cluster, and
manage respective clusters in association with BSS identification information of each of the plurality of OBSS.
14. The communication apparatus according to claim 1, wherein
the communication apparatus is configured to operate as an access point,
the circuitry is further configured to:
obtain second information related to an angle of arrival of a plurality of terminal stations serving as the plurality of transmission destination candidates in a local BSS and a plurality of overlapping basic service set (OBSS),
group the plurality of terminal stations and an OBSS of the plurality of OBSS that are same in the angle of arrival into a cluster, and
manage respective clusters in association with BSS identification information of each of the plurality of OBSS.
17. A communication method, comprising:
transmitting, by circuitry, a measurement request frame;
receiving, by the circuitry, a measurement report frame that includes information, wherein the information corresponds to interference received by each of a plurality of transmission destination candidates from an interference source; and
selecting, by the circuitry upon arrival of an interference signal, each of the plurality of transmission destination candidates based on the information.
15. A communication method, comprising:
transmitting or receiving, by circuitry, a signal;
obtaining, by the circuitry, information for each of a plurality of transmission destination candidates, wherein
the information is related to an angle of arrival between each of the plurality of transmission destination candidates and an interference source, and
the interference source corresponds to an interference signal; and
selecting, by the circuitry, a transmission destination candidate from the plurality of transmission destination candidates based on the information, wherein the information indicates that the transmission destination candidate is one of most different in the angle of arrival of the interference signal from the interference source or not most similar in the angle of arrival of the interference signal from the interference source.
18. A communication apparatus, comprising:
circuitry configured to:
receive a measurement request frame; and
transmit, to an access point, a measurement report frame that includes information related to an intensity of a received signal of an OBSS signal, wherein the information includes basic service set (BSS) identification information.
16. A communication apparatus, comprising:
a controller configured to control transmission, to an access point, of first information related to an intensity of each of a received plurality of an overlapping basic service set (OBSS) signals, wherein
the first information includes basic service set (BSS) identification information,
the BSS identification information indicates at least one of a first OBSS signal of a plurality of OBSS signals with first intensity or a second OBSS signal of the plurality of OBSS signals with second intensity,
the first intensity of the first OBSS signal is maximum among intensities of the plurality of OBSS signals, and
the second intensity of the second OBSS signal is minimum among the intensities of the plurality of OBSS signals.
19. The communication apparatus according to claim 18,
wherein the circuitry is further configured to transmit, to the access point, the information that associates the intensity of the received signal of the OBSS signal with BSS identification information of an overlapping basic service set (OBSS).
17. The communication apparatus according to claim 16, wherein
the controller is further configured to control transmission, to the access point, of second information that associates the intensity of each of the received plurality of OBSS signals with basic service set (BSS) identification information of corresponding OBSS.
20. The communication apparatus according to claim 18, wherein
the circuitry is further configured to transmit, to the access point, the information that includes BSS identification information,
the BSS identification information indicates at least one of a first overlapping basic service set (OBSS) of a plurality of OBSS or a second OBSS of the plurality of OBSS,
an intensity of the first OBSS is maximum among intensities of the plurality of OBSS, and
an intensity of the second OBSS is minimum among the intensities of the plurality of OBSS.
See claim 16.


	Regarding claim 1, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other. Claim 1 of the instant application includes the features of transmitting a measurement request frame, receiving a report frame which includes information related to interference received by transmission destination candidates from an interference source, and selecting the destination candidates based on the interference information. 
These features are similar to the Patent claim 1 features of transmitting/receiving a signal, obtaining information related to an angle of arrival between transmission candidates and an interference source, and selecting a transmission candidate based on the information. Since the information on angle of arrival also indicates a level of interference a transmission candidate may experience from an interference source, the instant application claim 1 is an obvious variation of claim 1 of the Patent and is not patentably distinct from claim 1 of the Patent. 
Independent claim 17 is related to a communication method with same features as claim 1. Therefore, claim 17 is not patentably distinct from claim 15 of the Patent (see table above) for the same reasons mentioned above for claim 1.
Independent claim 18 includes the features of receiving a measurement request and transmitting a report to an access point comprising information related to an intensity of an OBSS signal and BSS identification information. This claim is also an obvious variation of claim 16 of the Patent (see table above). 
Similarly, dependent claims 2-16 and 19-20 are not patentably distinct from claims 1-14 and 16-17 of the Patent (see table above).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0359008; provided in Applicant’s IDS dated 6/8/2021, hereinafter Wang) in view of Ozaki (US 2017/0150492; provided in Applicant’s IDS dated 6/8/2021).

Regarding claim 1, Wang discloses a communication apparatus, comprising: circuitry configured to: transmit a measurement request frame [STA may receive an interference reporting request (i.e. measurement request) (Wang paragraph 0097, Figure 6). Wang Figure 1A discloses a communication system which includes WTRUs, base stations/access points. Circuitry is implicit.];
Receive a measurement report frame that includes first information, wherein the first information corresponds to interference received by each of a plurality of transmission destination candidates from an interference source [The STA may transmit interference reporting response (i.e. a measurement report), and interference measurements (Wang paragraph 0098-0099). In one example, interference reporting may be conducted for all associated STAs and interference reporting response may be received from all STAs (Wang paragraphs 0100 and 0101)].
Wang does not expressly disclose the feature of selecting, upon arrival of an interference signal, each of the plurality of transmission destination candidates based on the first information.
However, in the same or similar field of invention, Ozaki discloses that AP receives an interference terminal list identifying the nodes that cause interference for a particular downlink signal. The AP selects destination candidates based on the received interference terminal list (Ozaki paragraphs 0072-0074).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to have the feature of selecting, upon arrival of an interference signal, each of the plurality of transmission destination candidates based on the first information; as taught by Ozaki. The suggestion/motivation would have been to improve use efficiency of time resources and the throughput of the system (Ozaki paragraphs 0005 and 0066).  

Regarding claim 17, Wang discloses a communication method, comprising: transmitting, by circuitry, a measurement request frame [STA may receive an interference reporting request (i.e. measurement request) (Wang paragraph 0097, Figure 6)]; 
Receiving, by the circuitry, a measurement report frame that includes information, wherein the information corresponds to interference received by each of a plurality of transmission destination candidates from an interference source [The STA may transmit interference reporting response (i.e. a measurement report), and interference measurements (Wang paragraph 0098-0099). In one example, interference reporting may be conducted for all associated STAs and interference reporting response may be received from all STAs (Wang paragraphs 0100 and 0101)].
 Wang does not expressly disclose the feature of selecting, by the circuitry upon arrival of an interference signal, each of the plurality of transmission destination candidates based on the information.
However, in the same or similar field of invention, Ozaki discloses that AP receives an interference terminal list identifying the nodes that cause interference for a particular downlink signal. The AP selects destination candidates based on the received interference terminal list (Ozaki paragraphs 0072-0074).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to have the feature of selecting, by the circuitry upon arrival of an interference signal, each of the plurality of transmission destination candidates based on the information; as taught by Ozaki. The suggestion/motivation would have been to improve use efficiency of time resources and the throughput of the system (Ozaki paragraphs 0005 and 0066).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ozaki, and further in view of Choudhury et al. (US 2015/0264617; provided in Applicant’s IDS dated 6/8/2021, hereinafter Choudhury). 

Regarding claim 2, Wang and Ozaki disclose the communication apparatus according to claim 1. Wang and Ozaki do not expressly disclose wherein the circuitry is further configured to identify the arrival of the interference signal from an overlapping basic service set (OBSS) based on basic service set (BSS) identification information, and the BSS identification information is in a PHY header of the received measurement report frame.
However, in the same or similar field of invention, Choudhury discloses that BSS receives indicators from various stations and OBSS in range, which includes interference identification signals indicating power levels and Color field (see Choudhury paragraphs 0038-0039 and 0041-0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Ozaki to have the features of identifying the arrival of the interference signal from an overlapping basic service set (OBSS) based on basic service set (BSS) identification information, and the BSS identification information is in a PHY header of the received measurement report frame; as taught by Choudhury. The suggestion/motivation would have been to increase efficiency of wireless LANs with increased density (Choudhury paragraphs 0002 and 0013).

Regarding claim 3, Wang, Ozaki and Choudhury disclose the communication apparatus according to claim 2. Wang, Ozaki and Choudhury further disclose wherein the BSS identification information includes a BSS color defined by IEEE 802.11 [See Choudhury paragraphs 0031-0034, 0043: Color field in IEEE 802.11]. In addition, the same motivation is used as the rejection of claim 2. 

Regarding claim 4, Wang and Ozaki disclose the communication apparatus according to claim 1. Wang and Ozaki further disclose wherein the communication apparatus is configured to operate as an access point [AP sends interference reporting request to STA (Wang paragraph 0097)].
Wang and Ozaki do not expressly disclose the features of obtaining second information for each of the plurality of transmission destination candidates, the second information is related to each terminal station of a plurality of terminal stations, each terminal station serves as a respective transmission destination candidate of the plurality of transmission destination candidates in a local basic service set (BSS), and the interference signal is received from an overlapping basis service set (OBSS) that serves as the interference source.
However, in the same or similar field of invention, Choudhury discloses that AP communicates with STAs which it serves and senses interference from OBSS transmissions (Choudhury paragraphs 0044 and 0048). The Color field also corresponds to identifying the BSS related to transmitting STAs (i.e. information related to terminal station) (Choudhury paragraphs 0042-0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Ozaki to have the features of obtaining second information for each of the plurality of transmission destination candidates, the second information is related to each terminal station of a plurality of terminal stations, each terminal station serves as a respective transmission destination candidate of the plurality of transmission destination candidates in a local basic service set (BSS), and the interference signal is received from an overlapping basis service set (OBSS) that serves as the interference source; as taught by Choudhury. The suggestion/motivation would have been to increase efficiency of wireless LANs with increased density (Choudhury paragraphs 0002 and 0013).

Regarding claim 5, Wang, Ozaki and Choudhury disclose the communication apparatus according to claim 4. Wang, Ozaki and Choudhury further disclose wherein the circuitry is further configured to: select a terminal station of the plurality of terminal stations in the local BSS based on the second information and a reception power of an OBSS signal that serves as the interference signal, wherein the reception power is less than or equal to a specific threshold, and transmit the OBSS signal [Choudhury discloses that when OBSS interference level is high, or if AP senses that there are low power OBSS STAs, it can perform communication with STAs with adjusted CCA threshold levels (see Choudhury paragraphs 0048 and 0049)]. In addition, the same motivation is used as the rejection of claim 4. 

Claims 6, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ozaki, and further in view of Liu et al. (US 2016/0174253; provided in Applicant’s IDS dated 6/8/2021, hereinafter Liu). 

Regarding claim 6, Wang and Ozaki disclose the communication apparatus according to claim 1. Wang and Ozaki do not expressly disclose wherein the circuitry is further configured to select a transmission destination candidate from the plurality of transmission destination candidates based on second information, and the second information indicates that a distance of the selected transmission destination candidate from the interference source is maximum among distances of the plurality of transmission destination candidates from the interference source.
However, in the same or similar field of invention, Liu discloses that AP obtains interference and location/angle information from stations and OBSS APs and may communicate with particular stations that are not susceptible to the interference caused by a particular group (Liu paragraphs 0021-0026). Also see Liu claim 13: the channel access control parameters related to a group of stations that is farther to the AP limit the stations to communicate with the AP.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Ozaki to have the features of selecting a transmission destination candidate from the plurality of transmission destination candidates based on second information, and the second information indicates that a distance of the selected transmission destination candidate from the interference source is maximum among distances of the plurality of transmission destination candidates from the interference source; as taught by Liu. The suggestion/motivation would have been to improve the area throughput of dense WLAN (Liu paragraph 0010).

Regarding claim 13, Wang and Ozaki disclose the communication apparatus according to claim 1. Wang and Ozaki do not expressly disclose wherein the circuitry is further configured to obtain second information related to an angle of arrival between each of the plurality of transmission destination candidates and the interference source, the circuitry is further configured to select each of the plurality of transmission destination candidates based on a relationship of the angle of arrival between the interference source and each of the transmission destination candidates, and the interference source corresponds to the interference signal.
However, in the same or similar field of invention, Liu discloses that AP obtains interference and location/angle of arrival information from stations and OBSS APs and may communicate with particular stations that are not susceptible to the interference caused by a particular group (Liu paragraphs 0021-0026). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Ozaki to have the features of obtaining second information related to an angle of arrival between each of the plurality of transmission destination candidates and the interference source, the circuitry is further configured to select each of the plurality of transmission destination candidates based on a relationship of the angle of arrival between the interference source and each of the transmission destination candidates, and the interference source corresponds to the interference signal; as taught by Liu. The suggestion/motivation would have been to improve the area throughput of dense WLAN (Liu paragraph 0010).

Regarding claim 16, Wang, Ozaki and Liu disclose the communication apparatus according to claim 13. Wang, Ozaki and Liu further disclose wherein the communication apparatus is configured to operate as an access point [AP sends interference reporting request to STA (Wang paragraph 0097)], and the circuitry is further configured to: obtain third information related to an angle of arrival of a plurality of terminal stations and a plurality of overlapping basic service set (OBSS), wherein the plurality of terminal stations serve as the plurality of transmission destination candidates in a local BSS, and group the plurality of terminal stations and an OBSS of the plurality of OBSS, wherein the plurality of terminal stations and the OBSS are same in the angle of arrival into a cluster, and manage respective clusters in association with BSS identification information of each of the plurality of OBSS [Liu discloses that AP obtains interference and location/angle of arrival information from stations. Ranging/location information can be done through measuring the time and/or the angle of arrival (Liu paragraph 0021). Stations and APs can be classified and grouped (clustered) according to their relative locations (i.e. based on angle of arrival), OBSS information, interference map from OBSSs, etc.; and a group identifier may be assigned (Liu paragraphs 0022-0024)]. In addition, the same motivation is used as the rejection of claim 13. 

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ozaki, and further in view of Wang et al. (US 2016/0174079; provided in Applicant’s IDS dated 6/8/2021, hereinafter Wang_4079). 

Regarding claim 7, Wang and Ozaki disclose the communication apparatus according to claim 1. Wang and Ozaki do not expressly disclose wherein the circuitry is further configured to obtain second information, the second information is related to an intensity of a signal of each of the plurality of transmission destination candidates, the signal of each of the plurality of transmission destination candidates is received from the interference source, the circuitry is further configured to select each of the plurality of transmission destination candidates based on the intensity of the signal of each of the plurality of transmission destination candidates, and the received signal of each of the plurality of transmission destination candidates corresponds to the interference signal.
However, in the same or similar field of invention, Wang_4079 discloses that information about interference levels and spectral density is used to determine how the spatial reuse scheme can be adjusted to properly transmit to STAs without causing collision; indicating selecting transmitting to STAs based on intensity of the signal (Wang_4079 paragraphs 0059-0062).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Ozaki to have the features of obtaining second information, the second information is related to an intensity of a signal of each of the plurality of transmission destination candidates, the signal of each of the plurality of transmission destination candidates is received from the interference source, the circuitry is further configured to select each of the plurality of transmission destination candidates based on the intensity of the signal of each of the plurality of transmission destination candidates, and the received signal of each of the plurality of transmission destination candidates corresponds to the interference signal; as taught by Wang_4079. The suggestion/motivation would have been to increase spatial re-use without causing collision (Wang_4079 paragraphs 0008 and 0009). 

Regarding claim 8, Wang, Ozaki and Wang_4079 disclose the communication apparatus according to claim 7. Wang, Ozaki and Wang_4079 further disclose wherein the circuitry is further configured to select a transmission destination candidate from the plurality of transmission destination candidates based on third information, the third information indicates that an intensity of a specific signal associated with the selected transmission destination candidate is lowest among intensities of a plurality of signals of the plurality of transmission destination candidates received from the interference source, the plurality of signals includes the interference signal, and the interference signal is received from the interference source [STA may adjust its power to be below minimum received interference of all STAs (Wang_4079 paragraph 0054). Communication may occur with stations not exceeding CCA thresholds and/or allowing STA to reduce power to a certain level below the reference (Wang_4079 paragraphs 0060-0061)]. In addition, the same motivation is used as the rejection of claim 7. 

Regarding claim 9, Wang, Ozaki and Wang_4079 disclose the communication apparatus according to claim 7. Wang, Ozaki and Wang_4079 further disclose wherein the circuitry is further configured to obtain third information based on a report related to the intensity of received signal of each of the plurality of transmission destination candidates, and each of the plurality of transmission destination candidates transmits the report [Wang_4079 discloses that interference level, power level and spectral density are measured intensity levels detected by nodes in the network (see Wang_4079 paragraphs 0059-0062). Ozaki also discloses that the report being transmitted from each of the transmission destination candidates (see paragraph 72, interference reports are transmitted from each of the candidate nodes to the AP)]. In addition, the same motivation is used as the rejection of claim 7.

Regarding claim 10, Wang, Ozaki and Wang_4079 disclose the communication apparatus according to claim 7. Wang, Ozaki and Wang_4079 further disclose wherein the circuitry is further configured to obtain third information based on a report related to a measurement result of the intensity of the received signal of each of the plurality of transmission destination candidates, and each of the plurality of transmission destination candidates transmit the report based on a measurement request from a local station [Wang_4079 discloses that received interference information comprises an interference level, RSSI, etc. (Wang_4079 paragraph 0010). Information related to spectral density and interference of each OBSS station may be detected. The stations may belong to intra-BSS, indicating a local station (Wang_4079 paragraphs 0059-0061)]. In addition, the same motivation is used as the rejection of claim 7.

Regarding claim 11, Wang, Ozaki and Wang_4079 disclose the communication apparatus according to claim 7. Wang, Ozaki and Wang_4079 further disclose wherein the communication apparatus is configured to operate as an access point [AP sends interference reporting request to STA (Wang paragraph 0097)], the circuitry is further configured to obtain third information related to the intensity of an OBSS signal in each terminal station of a plurality of terminal stations, each terminal station serves as each of the plurality of transmission destination candidates in a local basic service set (BSS), and the circuitry is further configured to manage the third information of each terminal station of the plurality of terminal stations in association with BSS identification information of an OBSS [Wang_4079 discloses that information related to spectral density and interference of each OBSS station may be detected. The stations may belong to intra-BSS (i.e. local BSS) (see Wang_4079 paragraphs 0059-0061 and Figure 12)]. In addition, the same motivation is used as the rejection of claim 7.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wang et al. (US 2016/0174079; provided in Applicant’s IDS dated 6/8/2021, hereinafter Wang_4079). 

Regarding claim 18, Wang discloses a communication apparatus, comprising: circuitry configured to: receive a measurement request frame [STA may receive an interference reporting request (i.e. measurement request) (Wang paragraph 0097, Figure 6). Wang Figure 1A discloses a communication system which includes WTRUs, base stations/access points. Circuitry is implicit]; and 
Transmit, to an access point, a measurement report frame that includes information related to an intensity of a received signal of an OBSS signal, wherein the information includes basic service set (BSS) identification information [The STA may transmit interference reporting response (i.e. a measurement report), and interference measurements (Wang paragraph 0098-0099)].
Wang does not expressly disclose the feature of a measurement report frame that includes information related to an intensity of a received signal of an OBSS signal, wherein the information includes basic service set (BSS) identification information.
However, in the same or similar field of invention Wang_4079 discloses that received interference information comprises an interference level, RSSI, etc. The spatial re-use information may comprise a BSS color of inter-BSS stations (i.e. BSS identification information) (Wang_4079 paragraph 0010). Furthermore, information related to spectral density and interference of each OBSS station may be detected (Wang_4079 paragraphs 0059-0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to have the feature of a measurement report frame that includes information related to an intensity of a received signal of an OBSS signal, wherein the information includes basic service set (BSS) identification information; as taught by Wang_4079. The suggestion/motivation would have been to increase spatial re-use without causing collision (Wang_4079 paragraphs 0008 and 0009).

Regarding claim 19, Wang and Wang_4079 disclose the communication apparatus according to claim 18. Wang and Wang_4079 further disclose wherein the circuitry is further configured to transmit, to the access point, the information that associates the intensity of the received signal of the OBSS signal with BSS identification information of an overlapping basic service set (OBSS) [As mentioned above, Wang discloses the STA may transmit interference reporting response (i.e. a measurement report), and interference measurements to AP (Wang paragraph 0098-0099). Wang_4079 discloses that received interference information comprises an interference level, RSSI, etc. The spatial re-use information may comprise a BSS color of inter-BSS stations (Wang_4079 paragraph 0010). The information related to spectral density and interference of each OBSS station may be detected (Wang_4079 paragraphs 0059-0061)]. In addition, the same motivation is used as the rejection of claim 18. 

Regarding claim 20, Wang and Wang_4079 disclose the communication apparatus according to claim 18. Wang and Wang_4079 further disclose wherein the circuitry is further configured to transmit, to the access point, the information that includes BSS identification information [Wang discloses the STA may transmit interference reporting response (i.e. a measurement report), and interference measurements to AP (Wang paragraph 0098-0099). Wang_4079 discloses that received interference information comprises an interference level, RSSI, etc. The spatial re-use information may comprise a BSS color of inter-BSS stations (Wang_4079 paragraph 0010)], the BSS identification information indicates at least one of a first overlapping basic service set (OBSS) of a plurality of OBSS or a second OBSS of the plurality of OBSS [detected spatial re-use information may comprise a transmit power or power density signaled by one or more OBSS stations (Wang_4079 paragraph 0059; also see claim 3)], an intensity of the first OBSS is maximum among intensities of the plurality of OBSS, and an intensity of the second OBSS is minimum among the intensities of the plurality of OBSS. In addition, the same motivation is used as the rejection of claim 18.


Allowable Subject Matter

Claims 12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein the circuitry is further configured to obtain, from each of the plurality of terminal stations, fourth information that includes the BSS identification information, the BSS identification information indicates one of a first OBSS signal of a plurality of OBSS signals with a first intensity or a second OBSS signal of the plurality of OBSS signals with a second intensity, the first intensity of the first OBSS signal is maximum among intensities of the plurality of OBSS signals, and the second intensity of the second OBSS signal is minimum among the intensities of the plurality of OBSS signals; in combination with all other limitations in the base claim and any intervening claims.
Claim 14 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of selecting a first transmission destination candidate from the plurality of transmission destination candidates based on the second information, and the second information indicates that the first transmission destination candidate is one of most different in the angle of arrival of the interference signal from the interference source or not most similar in the angle of arrival of the interference signal from the interference source; in combination with all other limitations in the base claim and any intervening claims. 
Claim 15 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein the circuitry further includes a directional antenna, the circuitry is further configured to obtain the second information based on a result of a plurality of signals received from plurality of the transmission destination candidates and the interference source, and the first information is obtained by the directional antenna; in combination with all other limitations in the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414